Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
1.	The information disclosure statements (IDS) submitted on 12/31/2018, 06/09/2020, 07/30/3030, and 08/25/2020 have been considered by the examiner.  
Response to Amendment
2.	The amendment filed March 26th, 2021 has been entered. Currently, claims 1-6 remain pending in the application. Applicant’s amendment to claim 1, has changed the scope of the claims and has overcome the previous 35 USC § 101 and 35 USC § 102 rejections for claim 1 set forth in the Non-Final Office Action mailed 1/04/2021. Applicant’s amendment to claim 1 has not added any new matter. Applicant’s amendment to claim 1 resulted in new 35 USC § 101 and 35 USC § 103 rejections as well as a minor claim objection recited below.
Response to Arguments
3.	Applicant’s amendment to claim 1 is sufficient to overcome the previous 35 USC § 101 and 35 USC § 102 rejection for claim 1.
4.	Applicant’s arguments, see Remarks on Page 5, lines 10-16, filed 3/26/2021, with respect to the rejection of claims 1 under 35 USC § 102 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new grounds of rejection is made for the new claim limitations which changed the scope of the claims. Nonetheless, the primary reference, Nakamura (JP 2014113322), remains applicable to the new grounds of rejection as this reference discloses the crux of the structural elements being claimed in this instant application.  
In response to Applicant’s introduction of new structural limitation into claim 1 a new rejection is given below accounting for the new change of scope: The most relevant prior art of record include Nakamura 
Claim Objections
5.	Claims 1-6 are objected to because of the following informalities:  
	In claim 1, line 17, the phrase “the tip the free edge” should read --the tip of the free edge--.
	Claims 2-6 are objected based on dependency to an objected to claim.
Appropriate correction is required.
Claim Rejections - 35 USC § 101
6.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

7.	Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claim 1 is rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  Regarding claim 1, the phrase “and being for insertion” in line 17, includes the tip of the free edge of a user’s nail as a structural component of the invention. Rephrase “and being for insertion” to read --and being configured for insertion--.
Claim Rejections - 35 USC § 103
8. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the 

9.	Claims 1 is rejected under 35 U.S.C. 103 as being unpatentable over Nakamura (JP Patent No. 2014113322) in view of Maruyama (JP Patent No. 2016041234). 
Regarding claim 1, Nakamura discloses (Page 2, Paragraph 10; Page 3, Paragraphs 1-8; Figures 1, 9-12, and 15-16) an ingrown nail corrector 1 (Figure 1, nail corrector 1) which is configured to attach to a free edge of a nail to correct an ingrown nail (Figures 1 and 2, nail corrector 1 attaches to the free side edges of the ingrown nail), the ingrown nail corrector 1 (Figure 1, nail corrector 1) comprising a corrective body 10 (Figure 1, elastic member 10), a support hole 22 (Page 3, Paragraph 1, insertion portion 22 of the terminal member 20 is configured to have an opening hole with an inner diameter slightly larger than the outer diameter of the other end or one end of the elastic member 10) and a clamping portion 21 (Figure 1, hook portion 21), wherein the corrective body 10 (Figure 1, elastic member 10) is formed to have a length in a longitudinal direction to be equal to or larger than a nail width of the free edge (Page 3, Paragraph 8, elastic member 10 is pre-cut to a suitable length corresponding to the ingrown nail that the nail corrector 1 is mounted), using a material having elasticity (Page 2, Paragraph 10, shape memory resin material or a shape memory alloy material) in which a repulsive force is generated against a force in a direction of flexure (Page 2, Paragraph 10, elastic force of the elastic member 10 provides a repulsive force against the flexure of the nail causing the side edges to be pulled), the support hole 22 (Page 3, Paragraph 1, insertion portion 22 of the terminal member 20 is configured to have an opening hole with an inner diameter slightly larger than the outer diameter of the other end or one end of the elastic member 10) has an axis parallel to the longitudinal direction of the corrective body (Figures 15-16, insertion portion 22 has parallel axis to that of the elastic member 10), the corrective body 10 (Figure 1, elastic member 10) is inserted in a freely slidable manner (Figures 15-16, elastic member 10 freely slidable in the insertion portions 22) with the longitudinal direction of 

Maruyama teaches (Abstract; Page 2/14, lines 40-45; Page 4/14, lines 5-10; Figures 5a-5c) an analogous ingrown nail corrector 50B (Page 4/14, lines 5-7 and Figures 5a-5c, deformed nail corrector 50B) which is configured to attach to a tip of a free edge of an analogous nail (Page 4/14, lines 5-7 and Figures 5a-5c, deformed nail corrector 50B includes nail tip edge locking device 10 locked to the nail tip edge, the nail edge corrector 1, and the nail plate), and an analogous insertion port 6 (Figures 5a-5b, slit 6 formed by analogous fixing plate 8, analogous support plate 9, and analogous connection portion) being configured for insertion of the tip of the free edge of the analogous nail thereinto (Page 4/14, lines 5-10 and Figures 5a-5b, slit 6 for receiving and clamping the tip of the free edge of the nail). 
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the insertion port of Nakamura, so that the insertion port is configured to receive a tip of a free edge of a nail as taught by Maruyama, in order to provide an improved ingrown nail corrector that is capable of clamping onto the tip of a nail for easy and safe installation to apply a clamping pressure to the nail edge for correcting the nail into a flatter shape via the pinching force at the tip of the nail edge (Maruyama, Abstract and Page 2/14, lines 40-45).
10. 	Claims 2-5 are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura (JP Patent No. 2014113322) in view of Maruyama (JP Patent No. 2016041234) and in further view of Young (WO Patent Pub. No. 2008039028).
Regarding claim 2, the combination of Nakamura in view of Maruyama discloses independent claim 1 as described above but fails to explicitly disclose a contact protrusion which is integrally formed with the support plate or the fixing plate and formed so as to be located between the support plate and the fixing plate.
analogous ingrown nail corrector 13,15 (Figure 3, nail corrector 13,15 configured to attach to free edge of an ingrown nail) with a contact protrusion 15e (Figure 5, irregularities 15e) which is integrally formed (Figure 5, irregularities 15e on the bottom support part 15c or central connecting member 15a) with an analogous support plate 15c (Figure 5, bottom support part 15c) or an analogous fixing plate 15a (Figure 5 or central connecting member 15a) and formed so as to be located between (Figure 5, irregularities 15e between the bottom support part 15c and central connecting member 15a) the analogous support plate15c (Figure 5, bottom support part 15c) and the analogous fixing plate 15a (Figure 5 or central connecting member 15a). 
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the support plate of Nakamura in view of Maruyama, to include a contact protrusion as taught by Young, in order to provide an improved ingrown nail corrector that is capable of securely attaching to a nail with an increased holding force (Young, Page 8, Paragraph 40). 
Regarding claim 3, the combination of Nakamura in view of Maruyama discloses independent claim 1 as described above but fails to explicitly disclose a contact protrusion which is integrally formed with the support plate or the fixing plate and formed so as to be located between the support plate and the fixing plate, wherein the contact protrusion is formed in a tapered shape from both edge portions in the width direction toward the end portion on the protruding side.
Young teaches (Page 8, Paragraph 40; Figures 3, 5) an analogous ingrown nail corrector 13,15 (Figure 3, nail corrector 13,15 configured to attach to free edge of an ingrown nail) with a contact protrusion 15e (Figure 5, irregularities 15e) which is integrally formed (Figure 5, irregularities 15e on the bottom support part 15c or central connecting member 15a) with an analogous support plate 15c (Figure 5, bottom support part 15c) or an analogous fixing plate 15a (Figure 5 or central connecting member 15a) and formed so as to be located between (Figure 5, irregularities 15e between the bottom analogous support plate15c (Figure 5, bottom support part 15c) and the analogous fixing plate 15a (Figure 5 or central connecting member 15a), wherein the contact protrusion 15e (Figure 5, irregularities 15e) is formed in a tapered shape (Figure 5a, triangular cross section shape) from both edge portions in the width direction (Figure 5, vertex of triangular cross-section tapering from both edge portion of the bottom support plate 15c in the width direction) toward the end portion on the protruding side (Figure 5, vertex of triangular cross section is facing towards the end portion on the protruding side towards the connection part 15b).
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the support plate of Nakamura in view of Maruyama, to include a tapered contact protrusion as taught by Young, in order to provide an improved ingrown nail corrector that is capable of securely attaching to a nail with an increased holding force (Young, Page 8, Paragraph 40). 
Regarding claim 4, the combination of Nakamura in view of Maruyama discloses independent claim 1 as described above but fails to explicitly disclose a contact protrusion which is integrally formed with the support plate or the fixing plate and formed so as to be located between the support plate and the fixing plate, wherein the contact protrusion has an inclined surface which is inclined in a direction of narrowing a gap between the fixing plate and the support plate from the insertion port side of the fixing plate or the support plate toward the connecting portion side.
Young teaches (Page 8, Paragraph 40; Figures 3, 5) an analogous ingrown nail corrector 13,15 (Figure 3, nail corrector 13,15 configured to attach to free edge of an ingrown nail) with a contact protrusion 15e (Figure 5, irregularities 15e) which is integrally formed (Figure 5, irregularities 15e on the bottom support part 15c or central connecting member 15a) with an analogous support plate 15c (Figure 5, bottom support part 15c) or an analogous fixing plate 15a (Figure 5 or central connecting member 15a) and formed so as to be located between (Figure 5, irregularities 15e between the bottom analogous support plate 15c (Figure 5, bottom support part 15c) and the analogous fixing plate 15a (Figure 5 or central connecting member 15a), wherein the contact protrusion 15e (Figure 5, irregularities 15e) has an inclined surface which is inclined in a direction of narrowing a gap between the fixing plate and the support plate from the insertion port side of the fixing plate (Figure 5, hypotenuse side of the triangular cross section is an inclined surface narrowing a gap between the bottom support part 15c and central connecting member 15a) or the support plate toward the connecting portion side (Figure 5, hypotenuse side of the triangular cross section inclines towards the connection part 15b).
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the support plate of Nakamura in view of Maruyama, to include a inclined contact protrusion as taught by Young, in order to provide an improved ingrown nail corrector that is capable of securely attaching to a nail with an increased holding force (Young, Page 8, Paragraph 40). 
Regarding claim 5, the combination of Nakamura in view of Maruyama discloses independent claim 1 as described above but fails to explicitly disclose a contact protrusion which is integrally formed with the support plate or the fixing plate and formed so as to be located between the support plate and the fixing plate, wherein the contact protrusion is formed in a tapered shape from both edge portions in the width direction toward the end portion on the protruding side, and the contact protrusion has an inclined surface which is inclined in a direction of narrowing a gap between the fixing plate and the support plate from the insertion port side of the fixing plate or the support plate toward the connecting portion side.
Young teaches (Page 8, Paragraph 40; Figures 3, 5) an analogous ingrown nail corrector 13,15 (Figure 3, nail corrector 13,15 configured to attach to free edge of an ingrown nail) with a contact protrusion 15e (Figure 5, irregularities 15e) which is integrally formed (Figure 5, irregularities 15e on the an analogous support plate 15c (Figure 5, bottom support part 15c) or an analogous fixing plate 15a (Figure 5 or central connecting member 15a) and formed so as to be located between (Figure 5, irregularities 15e between the bottom support part 15c and central connecting member 15a) the analogous support plate15c (Figure 5, bottom support part 15c) and the analogous fixing plate 15a (Figure 5 or central connecting member 15a), wherein the contact protrusion 15e (Figure 5, irregularities 15e) is formed in a tapered shape (Figure 5a, triangular cross section shape) from both edge portions in the width direction (Figure 5, vertex of triangular cross-section tapering from both edge portion of the bottom support plate 15c in the width direction) toward the end portion on the protruding side (Figure 5, vertex of triangular cross section is facing towards the end portion on the protruding side towards the connection part 15b), and the contact protrusion 15e (Figure 5, irregularities 15e) has an inclined surface which is inclined in a direction of narrowing a gap between the fixing plate and the support plate from the insertion port side of the fixing plate (Figure 5, hypotenuse side of the triangular cross section is an inclined surface narrowing a gap between the bottom support part 15c and central connecting member 15a) or the support plate toward the connecting portion side (Figure 5, hypotenuse side of the triangular cross section inclines towards the connection part 15b).
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the support plate of Nakamura in view of Maruyama, to include a inclined tapered contact protrusion as taught by Young, in order to provide an improved ingrown nail corrector that is capable of securely attaching to a nail with an increased surface area and holding force (Young, Page 8, Paragraph 40). 
11.	Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Nakamura (JP Patent No. 2014113322) in view of Maruyama (JP Patent No. 2016041234) and in further view of Masafumi et al. (U.S. Patent Pub. No. 20120238930).
Regarding claim 6, the combination of Nakamura in view of Maruyama discloses independent claim 1 as described above but fails to explicitly disclose that the corrective body is covered with a resin film.
Masafumi teaches (Paragraph 7, Figure 26) an analogous ingrown nail corrector (Figure 26, ingrown nail corrector) with an analogous corrective body 128 (Figure 26, correcting operation portion 128) that is covered with a resin film (Paragraph 7, a covering portion 134 covers the ring-shaped correcting operation portion 128 at the center and the first connecting hook portion 126A, the second connecting hook portion 126B, and the wound-up portion 132 in the periphery of the correcting operation portion 128. The covering portion 134 is formed by applying an ultraviolet curable resin material on the above-described predetermined portions). 
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the corrective body of Nakamura in view of Maruyama, so that the corrective body is covered in a resin film as taught by Masafumi, in order to provide an improved ingrown nail corrector that relieves the contact pressure applied to the nail surface through the resin film at the location of the support hole and corrective body, as well as improves the corrosion resistance of the nail corrector (Masafumi, Paragraph 7).
Conclusion
12.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Milo whose telephone number is (571)272-6476.  The examiner can normally be reached on Mon-Fri 7:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alireza Nia can be reached on +1(571) 270-3076.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL MILO/
Art Unit 3786       

/ALIREZA NIA/Supervisory Patent Examiner, Art Unit 3786